


110 HR 5924 IH: Emergency Nursing Supply Relief

U.S. House of Representatives
2008-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5924
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2008
			Mr. Wexler (for
			 himself and Mr. Sensenbrenner)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide relief for the shortage of nurses in the
		  United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Nursing Supply Relief
			 Act.
		2.Nursing shortage
			 relief
			(a)Increasing visa
			 numbersSection 106 of the American Competitiveness in the
			 Twenty-first Century Act of 2000 (Public Law 106–313; 8 U.S.C. 1153 note) is
			 amended by adding at the end the following:
				
					(e)Visa Shortage
				Relief for Nurses and Physical Therapists
						(1)In
				generalSubject to paragraph (2), for petitions filed during the
				period beginning on the date of the enactment of the Emergency Nursing Supply
				Relief Act and ending on September 30, 2011, for employment-based immigrants
				(and their family members accompanying or following to join under section
				203(d) of the Immigration and Nationality Act (8 U.S.C. 1153(d)), which are or
				have been approved based on Schedule A, Group I as defined in section 656.5 of
				title 20, Code of Federal Regulations, as promulgated by the Secretary of
				Labor, the numerical limitations set forth in sections 201(d) and 202(a) of
				such Act (8 U.S.C. 1151(d) and 1152(a)) shall not apply.
						(2)Limitation on
				number of visasThe Secretary
				of State may not issue more than 20,000 immigrant visa numbers in any one
				fiscal year (plus any available visa numbers under this paragraph not used
				during the preceding fiscal year) to principal beneficiaries of petitions
				pursuant to paragraph (1).
						(3)Expedited
				reviewThe Secretary of Homeland Security shall provide a process
				for reviewing and acting upon petitions with respect to immigrants described in
				paragraph (1) not later than 30 days after the date on which a completed
				petition has been filed.
						(f)Fee for use of
				visas under subsection (a)
						(1)In
				generalThe Secretary of Homeland Security shall impose a fee
				upon each petitioning employer who uses a visa provided under subsection (e) to
				provide employment for an alien as a professional nurse, except that—
							(A)such fee shall be
				in the amount of $1,500 for each such alien nurse (but not for dependents
				accompanying or following to join who are not professional nurses); and
							(B)no fee shall be
				imposed for the use of such visas if the employer demonstrates to the Secretary
				that—
								(i)the employer is a
				health care facility that is located in a county or parish that received
				individual and public assistance pursuant to Major Disaster Declaration number
				1603 or 1607; or
								(ii)the employer is a
				health care facility that has been designated as a Health Professional Shortage
				Area facility by the Secretary of Health and Human Services as defined in
				section 332 of the Public Health Service Act (42 U.S.C. 254e).
								(2)Fee
				collectionA fee imposed by the Secretary of Homeland Security
				pursuant to paragraph (1) shall be collected by the Secretary as a condition of
				approval of an application for adjustment of status by the beneficiary of a
				petition or by the Secretary of State as a condition of issuance of a visa to
				such
				beneficiary.
						.
			(b)Capitation
			 grants To increase the number of nursing faculty and students; domestic nursing
			 enhancement accountPart D of title VIII of the Public Health
			 Service Act (42 U.S.C. 296p et seq.) is amended by adding at the end the
			 following:
				
					832.Capitation
				grants
						(a)In
				generalFor the purpose described in subsection (b), the
				Secretary, acting through the Health Resources and Services Administration,
				shall award a grant each fiscal year in an amount determined in accordance with
				subsection (c) to each eligible school of nursing that submits an application
				in accordance with this section.
						(b)PurposeA
				funding agreement for a grant under this section is that the eligible school of
				nursing involved will expend the grant to increase the number of nursing
				faculty and students at the school, including by hiring new faculty, retaining
				current faculty, purchasing educational equipment and audiovisual laboratories,
				enhancing clinical laboratories, repairing and expanding infrastructure, or
				recruiting students.
						(c)Grant
				computation
							(1)Amount per
				studentSubject to paragraph (2), the amount of a grant to an
				eligible school of nursing under this section for a fiscal year shall be the
				total of the following:
								(A)$1,800 for each
				full-time or part-time student who is enrolled at the school in a graduate
				program in nursing that—
									(i)leads to a
				master’s degree, a doctoral degree, or an equivalent degree; and
									(ii)prepares
				individuals to serve as faculty through additional course work in education and
				ensuring competency in an advanced practice area.
									(B)$1,405 for each
				full-time or part-time student who—
									(i)is
				enrolled at the school in a program in nursing leading to a bachelor of science
				degree, a bachelor of nursing degree, a graduate degree in nursing if such
				program does not meet the requirements of subparagraph (A), or an equivalent
				degree; and
									(ii)has not more than
				3 years of academic credits remaining in the program.
									(C)$966 for each
				full-time or part-time student who is enrolled at the school in a program in
				nursing leading to an associate degree in nursing or an equivalent
				degree.
								(2)LimitationIn
				calculating the amount of a grant to a school under paragraph (1), the
				Secretary may not make a payment with respect to a particular student—
								(A)for more than 2
				fiscal years in the case of a student described in paragraph (1)(A) who is
				enrolled in a graduate program in nursing leading to a master’s degree or an
				equivalent degree;
								(B)for more than 4
				fiscal years in the case of a student described in paragraph (1)(A) who is
				enrolled in a graduate program in nursing leading to a doctoral degree or an
				equivalent degree;
								(C)for more than 3
				fiscal years in the case of a student described in paragraph (1)(B); or
								(D)for more than 2
				fiscal years in the case of a student described in paragraph (1)(C).
								(d)EligibilityIn
				this section, the term eligible school of nursing means a school
				of nursing that—
							(1)is accredited by a
				nursing accrediting agency recognized by the Secretary of Education;
							(2)has a passage rate
				on the National Council Licensure Examination for Registered Nurses of not less
				than 80 percent for each of the 3 academic years preceding submission of the
				grant application; and
							(3)has a graduation
				rate (based on the number of students in a class who graduate relative to, for
				a baccalaureate program, the number of students who were enrolled in the class
				at the beginning of junior year or, for an associate degree program, the number
				of students who were enrolled in the class at the end of the first year) of not
				less than 80 percent for each of the 3 academic years preceding submission of
				the grant application.
							(e)RequirementsThe
				Secretary may award a grant under this section to an eligible school of nursing
				only if the school gives assurances satisfactory to the Secretary that, for
				each academic year for which the grant is awarded, the school will comply with
				the following:
							(1)The school will
				maintain a passage rate on the National Council Licensure Examination for
				Registered Nurses of not less than 80 percent.
							(2)The school will
				maintain a graduation rate (as described in subsection (d)(3)) of not less than
				80 percent.
							(3)(A)Subject to subparagraphs
				(B) and (C), the first-year enrollment of full-time nursing students in the
				school will exceed such enrollment for the preceding academic year by 5 percent
				or 5 students, whichever is greater.
								(B)Subparagraph (A) shall not apply to
				the first academic year for which a school receives a grant under this
				section.
								(C)With respect to any academic year, the
				Secretary may waive application of subparagraph (A) if—
									(i)the physical facilities at the
				school involved limit the school from enrolling additional students; or
									(ii)the school has increased
				enrollment in the school (as described in subparagraph (A)) for each of the 2
				preceding academic years.
									(4)Not later than 1
				year after receiving a grant under this section, the school will formulate and
				implement a plan to accomplish at least 2 of the following:
								(A)Establishing or
				significantly expanding an accelerated baccalaureate degree nursing program
				designed to graduate new nurses in 12 to 18 months.
								(B)Establishing
				cooperative intradisciplinary education among schools of nursing with a view
				toward shared use of technological resources, including information
				technology.
								(C)Establishing
				cooperative interdisciplinary training between schools of nursing and schools
				of allied health, medicine, dentistry, osteopathy, optometry, podiatry,
				pharmacy, public health, or veterinary medicine, including training for the use
				of the interdisciplinary team approach to the delivery of health
				services.
								(D)Integrating core
				competencies on evidence-based practice, quality improvements, and
				patient-centered care.
								(E)Increasing
				admissions, enrollment, and retention of qualified individuals who are
				financially disadvantaged.
								(F)Increasing
				enrollment of minority and diverse student populations.
								(G)Increasing
				enrollment of new graduate baccalaureate nursing students in graduate programs
				that educate nurse faculty members.
								(H)Developing
				post-baccalaureate residency programs to prepare nurses for practice in
				specialty areas where nursing shortages are most severe.
								(I)Increasing
				integration of geriatric content into the core curriculum.
								(J)Partnering with
				economically disadvantaged communities to provide nursing education.
								(K)Expanding the
				ability of nurse managed health centers to provide clinical education training
				sites to nursing students.
								(5)The school will
				submit an annual report to the Secretary that includes updated information on
				the school with respect to student enrollment, student retention, graduation
				rates, passage rates on the National Council Licensure Examination for
				Registered Nurses, the number of graduates employed as nursing faculty or
				nursing care providers within 12 months of graduation, and the number of
				students who are accepted into graduate programs for further nursing
				education.
							(6)The school will
				allow the Secretary to make on-site inspections, and will comply with the
				Secretary’s requests for information, to determine the extent to which the
				school is complying with the requirements of this section.
							(f)Reports to
				congressThe Secretary shall evaluate the results of grants under
				this section and submit to Congress—
							(1)not later than 18
				months after the date of the enactment of this section, an interim report on
				such results; and
							(2)not later than
				September 30, 2010, a final report on such results.
							(g)ApplicationAn
				eligible school of nursing seeking a grant under this section shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information and assurances as the Secretary may require.
						(h)Authorization of
				appropriationsIn addition to the amounts in the Domestic Nursing
				Enhancement Account, established under section 833, there are authorized to be
				appropriated such sums as may be necessary to carry out this section.
						833.Domestic
				nursing enhancement account
						(a)EstablishmentThere
				is established in the general fund of the Treasury a separate account which
				shall be known as the Domestic Nursing Enhancement Account.
				Notwithstanding any other provision of law, there shall be deposited as
				offsetting receipts into the account all fees collected under section 106(f) of
				the American Competitiveness in the Twenty-first Century Act of 2000 (Public
				Law 106–313; 8 U.S.C. 1153 note). Nothing in this subsection shall prohibit the
				depositing of other moneys into the account established under this
				section.
						(b)Use of
				fundsAmounts collected under section 106(f) of the American
				Competitiveness in the Twenty-first Century Act of 2000, and deposited into the
				account established under subsection (a) shall be used by the Secretary of
				Health and Human Services to carry out section 832. Such amounts shall be
				available for obligation only to the extent, and in the amount, provided in
				advance in appropriations Acts. Such amounts are authorized to remain available
				until
				expended.
						.
			(c)Global health
			 care cooperation
				(1)In
			 generalTitle III of the Immigration and Nationality Act (8
			 U.S.C. 1401 et seq.) is amended by inserting after section 317 the
			 following:
					
						317A.Temporary
				absence of aliens providing health care in developing countries
							(a)In
				generalNotwithstanding any other provision of this Act, the
				Secretary of Homeland Security shall allow an eligible alien and the spouse or
				child of such alien to reside in a candidate country during the period that the
				eligible alien is working as a physician or other health care worker in a
				candidate country. During such period the eligible alien and such spouse or
				child shall be considered—
								(1)to be physically
				present and residing in the United States for purposes of naturalization under
				section 316(a); and
								(2)to meet the
				continuous residency requirements under section 316(b).
								(b)DefinitionsIn
				this section:
								(1)Candidate
				countryThe term candidate country means a country
				that the Secretary of State determines to be—
									(A)eligible for
				assistance from the International Development Association, in which the per
				capita income of the country is equal to or less than the historical ceiling of
				the International Development Association for the applicable fiscal year, as
				defined by the International Bank for Reconstruction and Development;
									(B)classified as a
				lower middle income country in the then most recent edition of the World
				Development Report for Reconstruction and Development published by the
				International Bank for Reconstruction and Development and having an income
				greater than the historical ceiling for International Development Association
				eligibility for the applicable fiscal year; or
									(C)qualified to be a
				candidate country due to special circumstances, including natural disasters or
				public health emergencies.
									(2)Eligible
				alienThe term eligible alien means an alien
				who—
									(A)has been lawfully
				admitted to the United States for permanent residence; and
									(B)is a physician or
				other healthcare worker.
									(c)ConsultationThe
				Secretary of Homeland Security shall consult with the Secretary of State in
				carrying out this section.
							(d)PublicationThe
				Secretary of State shall publish—
								(1)not later than 180
				days after the date of the enactment of this section, a list of candidate
				countries;
								(2)an updated version
				of the list required by paragraph (1) not less often than once each year;
				and
								(3)an amendment to
				the list required by paragraph (1) at the time any country qualifies as a
				candidate country due to special circumstances under subsection
				(b)(1)(C).
								.
				(2)Rulemaking
					(A)RequirementNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall promulgate regulations to carry out the amendments
			 made by this subsection.
					(B)ContentThe
			 regulations promulgated pursuant to paragraph (1) shall—
						(i)permit an eligible
			 alien (as defined in section 317A of the Immigration and Nationality Act, as
			 added by paragraph (1)) and the spouse or child of the eligible alien to reside
			 in a foreign country to work as a physician or other healthcare worker as
			 described in subsection (a) of such section 317A for not less than a 12-month
			 period and not more than a 24-month period, and shall permit the Secretary to
			 extend such period for an additional period not to exceed 12 months, if the
			 Secretary determines that such country has a continuing need for such a
			 physician or other healthcare worker;
						(ii)provide for the
			 issuance of documents by the Secretary to such eligible alien, and such spouse
			 or child, if appropriate, to demonstrate that such eligible alien, and such
			 spouse or child, if appropriate, is authorized to reside in such country under
			 such section 317A; and
						(iii)provide for an
			 expedited process through which the Secretary shall review applications for
			 such an eligible alien to reside in a foreign country pursuant to subsection
			 (a) of such section 317A if the Secretary of State determines a country is a
			 candidate country pursuant to subsection (b)(1)(C) of such section 317A.
						(3)Technical and
			 conforming amendments
					(A)DefinitionSection
			 101(a)(13)(C)(ii) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(13)(C)(ii)) is amended by adding at the end the following:
			 except in the case of an eligible alien, or the spouse or child of such
			 alien, who is authorized to be absent from the United States under section
			 317A,.
					(B)Documentary
			 requirementsSection 211(b) of such Act (8 U.S.C. 1181(b)) is
			 amended by inserting , including an eligible alien authorized to reside
			 in a foreign country under section 317A and the spouse or child of such
			 eligible alien, if appropriate, after
			 101(a)(27)(A),.
					(C)Ineligible
			 aliensSection 212(a)(7)(A)(i)(I) of such Act (8 U.S.C.
			 1182(a)(7)(A)(i)(I)) is amended by inserting other than an eligible
			 alien authorized to reside in a foreign country under section 317A and the
			 spouse or child of such eligible alien, if appropriate, after
			 Act,.
					(D)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 317 the following:
						
							
								Sec. 317A. Temporary absence of aliens
				providing health care in developing
				countries.
							
							.
					(4)Authorization of
			 appropriationsThere are authorized to be appropriated to U.S.
			 Citizenship and Immigration Services such sums as may be necessary to carry out
			 this subsection and the amendments made by this subsection.
				(d)Attestation by
			 health care workers
				(1)Attestation
			 requirementSection 212(a)(5) of the Immigration and Nationality
			 Act (8 U.S.C. 1182(a)(5)) is amended by adding at the end the following:
					
						(E)Health care
				workers with other obligations
							(i)In
				generalAn alien who seeks to enter the United States for the
				purpose of performing labor as a physician or other health care worker is
				inadmissible unless the alien submits to the Secretary of Homeland Security or
				the Secretary of State, as appropriate, an attestation that the alien is not
				seeking to enter the United States for such purpose during any period in which
				the alien has an outstanding obligation to the government of the alien’s
				country of origin or the alien’s country of residence.
							(ii)Obligation
				definedIn this subparagraph, the term obligation
				means an obligation incurred as part of a valid, voluntary individual agreement
				in which the alien received financial assistance to defray the costs of
				education or training to qualify as a physician or other health care worker in
				consideration for a commitment to work as a physician or other health care
				worker in the alien’s country of origin or the alien’s country of
				residence.
							(iii)WaiverThe
				Secretary of Homeland Security may waive a finding of inadmissibility under
				clause (i) if the Secretary determines that—
								(I)the obligation was
				incurred by coercion or other improper means;
								(II)the alien and the
				government of the country to which the alien has an outstanding obligation have
				reached a valid, voluntary agreement, pursuant to which the alien’s obligation
				has been deemed satisfied, or the alien has shown to the satisfaction of the
				Secretary that the alien has been unable to reach such an agreement because of
				coercion or other improper means; or
								(III)the obligation
				should not be enforced due to other extraordinary circumstances, including
				undue hardship that would be suffered by the alien in the absence of a
				waiver.
								.
				(2)Effective date;
			 application
					(A)Effective
			 dateThe amendment made by paragraph (1) shall take effect on the
			 date that is 180 days after the date of the enactment of this Act.
					(B)Application by
			 the SecretaryNot later than the effective date described in
			 subparagraph (A), the Secretary of Homeland Security shall begin to carry out
			 subparagraph (E) of section 212(a)(5) of the Immigration and Nationality Act,
			 as added by paragraph (1), including the requirement for the attestation and
			 the granting of a waiver described in clause (iii) of such subparagraph (E),
			 regardless of whether regulations to implement such subparagraph have been
			 promulgated.
					3.Nurse Training
			 and Retention Demonstration Grant Act of 2008
			(a)FindingsCongress
			 makes the following findings:
				(1)America’s
			 healthcare system depends on an adequate supply of trained nurses to deliver
			 quality patient care.
				(2)Over the next 15
			 years, this shortage is expected to grow significantly. The Health Resources
			 and Services Administration has projected that by 2020, there will be a
			 shortage of nurses in every State and that overall only 64 percent of the
			 demand for nurses will be satisfied, with a shortage of 1,016,900 nurses
			 nationally.
				(3)To avert such a
			 shortage, today’s network of healthcare workers should have access to education
			 and support from their employers to participate in educational and training
			 opportunities.
				(4)With the
			 appropriate education and support, incumbent healthcare workers and incumbent
			 bedside nurses are untapped sources which can meet these needs and address the
			 nursing shortage and provide quality care as the American population
			 ages.
				(b)Purposes of grant
			 programIt is the purpose of this section to authorize grants
			 to—
				(1)address the
			 projected shortage of nurses by funding comprehensive programs to create a
			 career ladder to nursing (including Certified Nurse Assistants, Licensed
			 Practical Nurses, Licensed Vocational Nurses, and Registered Nurses) for
			 incumbent ancillary healthcare workers;
				(2)increase the
			 capacity for educating nurses by increasing both nurse faculty and clinical
			 opportunities through collaborative programs between staff nurse organizations,
			 healthcare providers, and accredited schools of nursing; and
				(3)provide training
			 programs through education and training organizations jointly administered by
			 healthcare providers and healthcare labor organizations or other organizations
			 representing staff nurses and frontline healthcare workers, working in
			 collaboration with accredited schools of nursing and academic
			 institutions.
				(c)GrantsNot
			 later than 6 months after the date of enactment of this Act, the Secretary of
			 Labor (referred to in this section as the Secretary) shall
			 establish a partnership grant program to award grants to eligible entities to
			 carry out comprehensive programs to provide education to nurses and create a
			 pipeline to nursing for incumbent ancillary healthcare workers who wish to
			 advance their careers, and to otherwise carry out the purposes of this
			 section.
			(d)Eligible
			 entitiesTo be eligible to receive a grant under this section an
			 entity shall—
				(1)be—
					(A)a healthcare
			 entity that is jointly administered by a healthcare employer and a labor union
			 representing the healthcare employees of the employer and that carries out
			 activities using labor management training funds as provided for under section
			 302 of the Labor-Management Relations Act, 1947 (18 U.S.C. 186(c)(6));
					(B)an entity that
			 operates a training program that is jointly administered by—
						(i)one
			 or more healthcare providers or facilities, or a trade association of
			 healthcare providers; and
						(ii)one
			 or more organizations which represent the interests of direct care healthcare
			 workers or staff nurses and in which the direct care healthcare workers or
			 staff nurses have direct input as to the leadership of the organization;
			 or
						(C)a State training
			 partnership program that consists of non-profit organizations that include
			 equal participation from industry, including public or private employers, and
			 labor organizations including joint labor-management training programs, and
			 which may include representatives from local governments, worker investment
			 agency one-stop career centers, community based organizations, community
			 colleges, and accredited schools of nursing; and
					(2)submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
				(e)Additional
			 requirements for healthcare employer desrribed in subsection
			 (d)To be eligible for a grant
			 under this section, a healthcare employer described in subsection (d) shall
			 demonstrate—
				(1)an established
			 program within their facility to encourage the retention of existing
			 nurses;
				(2)it provides wages
			 and benefits to its nurses that are competitive for its market or that have
			 been collectively bargained with a labor organization; and
				(3)support for
			 programs funded under this section through 1 or more of the following:
					(A)The provision of
			 paid leave time and continued health coverage to incumbent healthcare workers
			 to allow their participation in nursing career ladder programs, including
			 Certified Nurse Assistants, Licensed Practical Nurses, Licensed Vocational
			 Nurses, and Registered Nurses.
					(B)Contributions to a
			 joint labor-management or other jointly administered training fund which
			 administers the program involved.
					(C)The provision of
			 paid release time, incentive compensation, or continued health coverage to
			 staff nurses who desire to work full- or part-time in a faculty
			 position.
					(D)The provision of
			 paid release time for staff nurses to enable them to obtain a bachelor of
			 science in nursing degree, other advanced nursing degrees, specialty training,
			 or certification program.
					(E)The payment of
			 tuition assistance to incumbent healthcare workers.
					(f)Other
			 requirements
				(1)Matching
			 requirement
					(A)In
			 generalThe Secretary may not make a grant under this section
			 unless the applicant involved agrees, with respect to the costs to be incurred
			 by the applicant in carrying out the program under the grant, to make available
			 non-Federal contributions (in cash or in kind under subparagraph (B)) toward
			 such costs in an amount equal to not less than $1 for each $1 of Federal funds
			 provided in the grant. Such contributions may be made directly or through
			 donations from public or private entities, or may be provided through the cash
			 equivalent of paid release time provided to incumbent worker students.
					(B)Determination of
			 amount of non-Federal contributionNon-Federal contributions
			 required in subparagraph (A) may be in cash or in kind (including paid release
			 time), fairly evaluated, including equipment or services (and excluding
			 indirect or overhead costs).
					(C)Supplement, not
			 supplantFunds made available under this section shall
			 supplement, and not supplant, resources dedicated by an entity, or other
			 Federal, State, or localfunds available to carry out activities described in
			 this section.
					(2)Required
			 collaborationEntities carrying out or overseeing programs
			 carried out with assistance provided under this section shall demonstrate
			 collaboration with accredited schools of nursing which may include community
			 colleges and other academic institutions providing associate, bachelor’s, or
			 advanced nursing degree programs or specialty training or certification
			 programs.
				(g)ActivitesAmounts
			 awarded to an entity under a grant under this section shall be used for the
			 following:
				(1)To carry out
			 programs that provide education and training to establish nursing career
			 ladders to educate incumbent healthcare workers to become nurses (including
			 Certified Nurse Assistants, Licensed Practical Nurses, Licensed Vocational
			 Nurses, and Registered Nurses). Such programs shall include one or more of the
			 following:
					(A)Preparing
			 incumbent workers to return to the classroom through English as a second
			 language education, GED education, precollege counseling, college preparation
			 classes, and support with entry level college classes that are a prerequisite
			 to nursing.
					(B)Providing tuition
			 assistance with preference for dedicated cohort classes in community colleges,
			 universities, accredited schools of nursing with supportive services including
			 tutoring and counseling.
					(C)Providing
			 assistance in preparing for and meeting all nursing licensure tests and
			 requirements.
					(D)Carrying out
			 orientation and mentorship programs that assist newly graduated nurses in
			 adjusting to working at the bedside to ensure their retention post graduation,
			 and ongoing programs to support nurse retention.
					(E)Providing stipends
			 for release time and continued healthcare coverage to enable incumbent
			 healthcare workers to participate in these programs.
					(2)To carry out
			 programs that assist nurses in obtaining advanced degrees and completing
			 specialty training or certification programs and to establish incentives for
			 nurses to assume nurse faculty positions on a part-time or full-time basis.
			 Such programs shall include one or more of the following:
					(A)Increasing the
			 pool of nurses with advanced degrees who are interested in teaching by funding
			 programs that enable incumbent nurses to return to school.
					(B)Establishing
			 incentives for advanced degree bedside nurses who wish to teach in nursing
			 programs so they can obtain a leave from their bedside position to assume a
			 full- or part-time position as adjunct or full time faculty without the loss of
			 salary or benefits.
					(C)Collaboration with
			 accredited schools of nursing which may include community colleges and other
			 academic institutions providing associate, bachelor’s, or advanced nursing
			 degree programs, or specialty training or certification programs, for nurses to
			 carry out innovative nursing programs which meet the needs of bedside nursing
			 and healthcare providers.
					(h)PreferenceIn
			 awarding grants under this section the Secretary shall give preference to
			 programs that—
				(1)provide for
			 improving nurse retention;
				(2)provide for
			 improving the diversity of the new nurse graduates to reflect changes in the
			 demographics of the patient population;
				(3)provide for
			 improving the quality of nursing education to improve patient care and
			 safety;
				(4)have demonstrated
			 success in upgrading incumbent healthcare workers to become nurses or which
			 have established effective programs or pilots to increase nurse faculty;
			 or
				(5)are modeled after
			 or affiliated with such programs described in paragraph (4).
				(i)Evaluation
				(1)Program
			 evaluationsAn entity that receives a grant under this section
			 shall annually evaluate, and submit to the Secretary a report on, the
			 activities carried out under the grant and the outcomes of such activities.
			 Such outcomes may include—
					(A)an increased
			 number of incumbent workers entering an accredited school of nursing and in the
			 pipeline for nursing programs;
					(B)an increasing
			 number of graduating nurses and improved nurse graduation and licensure
			 rates;
					(C)improved nurse
			 retention;
					(D)an increase in the
			 number of staff nurses at the healthcare facility involved;
					(E)an increase in the
			 number of nurses with advanced degrees in nursing;
					(F)an increase in the
			 number of nurse faculty;
					(G)improved measures
			 of patient quality as determined by the Secretary; and
					(H)an increase in the
			 diversity of new nurse graduates relative to the patient population.
					(2)General
			 reportNot later than September 30, 2011, the Secretary of Labor
			 shall, using data and information from the reports received under paragraph
			 (1), submit to Congress a report concerning the overall effectiveness of the
			 grant program carried out under this section.
				(j)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section for fiscal years 2010, 2011, and 2012, such sums as may be
			 necessary. Funds appropriated under this subsection shall remain available
			 until expended without fiscal year limitation.
			
